Title: Tuesday. May. 14. 1771.
From: Adams, John
To: 


       Yesterday came to Town with my Wife. A fine Rain all night. Captn. Bradford sent his Compliments, and desired me to meet the Clubb at his House this Evening which I did—Dr. Cooper, Mr. Lathrop, Otis, Adams, Dr. Greenleaf, Wm. Greenleaf, Dr. Warren, Thom. Brattle, Wm. Cooper, C. Bradford. A very pleasant Evening. Otis gave us an Account of a present from Dr. Cummings of Concord to Harvard Colledge Chappell of a brass Branch of Candlesticks, such as I. Royal Esqr. gave to the Representatives Room, and that it was sent to N. Hurds to have an Inscription engraven on it. The Inscription is
       
        In Sacelli hujusce ornatum et splendorem
        phosphoron hoc Munus, benigne contulit
        Cummings Armiger, Medicus concordiensis.
       
       Danforth. The Inscription was much faulted, by the Witts at Clubb—and as it was to be a durable Thing for the Criticisms of Strangers and of Posterity, it was thought that it ought to be altered.
       Dr. Cooper mentioned an old Proverb that an Ounce of Mother Wit, is worth a Pound of Clergy. Mr. Otis mentioned another which he said conveyed the same Sentiment—an Ounce of Prudence is worth a Pound of Wit. This produced a Dispute, and the sense of the Company was that the Word Wit in the 2d. Proverb, meant, the faculty of suddenly raising pleasant Pictures in the Fancy, but that the Phrase Mother Wit in the first Proverb meant, natural Parts, and Clergy acquired Learning—Book Learning. Dr. Cooper quoted another Proverb, from his Negro Glasgow—a Mouse can build an House without Timble— and then told us another Instance of Glasgows Intellect, of which I had before thought him entirely destitute. The Dr. was speaking to Glasgow about Adams Fall and the Introduction of natural and moral Evil into the World, and Glasgow said they had in his Country a different Account of this matter. The Tradition was that a Dog and a Toad were to run a Race, and if the Dog reached the Goal first, the World was to continue innocent and happy, but if the Toad should outstrip the Dog, the world was to become sinfull and miserable. Every Body thought there could be no danger. But in the Midst of the Career the Dog found a bone by the Way and stopped to knaw it, and while he was interrupted by his Bone, the Toad, constant in his Malevolence, hopped on, reached the Mark, and spoiled the World.
      